Exhibit 10.4

EXECUTION COPY

 

ACAS BUSINESS LOAN TRUST NOTES

SERIES 2002–2

 

$105,250,000 CLASS A NOTES

 

$52,625,000 CLASS B NOTES

 

PURCHASE AGREEMENT

 

August 5, 2002

 

Wachovia Securities, Inc.,

as the Initial Purchaser (the “Initial Purchaser”)

One Wachovia Center

301 South College Street

Charlotte, North Carolina  28288

 

Ladies and Gentlemen:

 

Section 1.              Authorization of Notes.

 

American Capital Strategies, Ltd. (“American Capital” or the “Company”) and ACAS
Business Loan LLC, 2002–2 (the “Trust Depositor”) have duly authorized the sale
of the ACAS Business Loan Trust Notes, Series 2002–2, consisting of the Class A
Notes (the “Class A Notes”), the Class B Notes (the “Class B Notes” and together
with the Class A Notes, the “Offered Notes”) and the Class C Note (the “Class C
Note” and together with the Offered Notes, the “Notes”) of ACAS Business Loan
Trust 2002–2, a Delaware business trust (the “Trust”).  The Trust was formed
pursuant to a Trust Agreement, dated as of August 1, 2002 (the “Trust
Agreement”), among the Trust Depositor, Wachovia Trust Company, National
Association, as owner trustee (the “Owner Trustee”) and the Company, as
servicer.  The Class A Notes will be issued in an aggregate initial principal
amount of $105,250,000, the Class B Notes will be issued in an aggregate initial
principal amount of $52,625,000 and the Class C Note will be issued in an
aggregate initial principal amount of $52,625,000.  In addition to the Notes,
the Trust is issuing a certificate (the “Certificate”).  The Notes will be
secured by the assets of the Trust.  The Certificate will represent fractional
undivided ownership interests in the Trust.  The Certificate will be issued
pursuant to the Trust Agreement.  The Notes will be issued pursuant to an
Indenture, dated as of August 8, 2002 (the “Indenture”), between the Trust and
Wells Fargo Bank Minnesota, National Association, as Indenture Trustee (the
“Indenture Trustee”).  The primary assets of the Trust will be a pool of
commercial business loans, or interests therein, originated by the Company
(collectively, the “Business Loans”).  The Trust Depositor will acquire the
Business Loans from the Company pursuant to the ACAS Transfer Agreement, dated

 

--------------------------------------------------------------------------------


 

as of August 8, 2002 (the “Transfer Agreement”) between the Company and the
Trust Depositor.  Pursuant to a Transfer and Servicing Agreement, dated as of
August 8, 2002 (the “Transfer and Servicing Agreement”), among the Trust, the
Company, the Trust Depositor and the Indenture Trustee, the Trust Depositor will
sell, transfer and convey to the Trust, without recourse, all of its right,
title and interest in the Business Loans and certain related assets.  Pursuant
to the Indenture, as security for the indebtedness represented by the Notes, the
Trust will pledge and grant to the Indenture Trustee a security interest in the
Business Loans and its rights under the Transfer Agreement and the Transfer and
Servicing Agreement.  This Agreement, the Trust Agreement, the Transfer
Agreement, the Transfer and Servicing Agreement and the Indenture are referred
to collectively as the “Transaction Documents.”

 

Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Transfer and Servicing Agreement.

 

The Offered Notes are to be offered and sold by means of a Confidential Private
Placement Memorandum (including any exhibits, amendments or supplements thereto,
the “Memorandum”) prepared by the Company in a transaction exempt from the
registration requirements of Section 5 of the Securities Act of 1933, as amended
(the “Securities Act”), including transactions made pursuant to Rule 144A under
the Securities Act (“Rule 144A”) and in offshore transactions pursuant to
Regulation S under the Securities Act.

 

It is understood and agreed that nothing in this Agreement shall prevent the
Initial Purchaser from entering into any agency agreements, underwriting
agreements or other similar agreements governing the offer and sale of
securities with any issuer or issuers of securities, and nothing contained
herein shall be construed in any way as precluding or restricting the Initial
Purchaser’s right to sell or offer for sale any securities issued by any person,
including securities similar to, or competing with, the Notes.

 

During the initial Interest Accrual Period, the Class A Notes shall bear
interest at a rate equal to 2.288750% per annum and the Class B Notes shall bear
interest at a rate equal to 3.388750% per annum.  For each Interest Accrual
Period thereafter, the Class A Notes shall bear interest at a per annum rate
equal to the then applicable LIBOR plus 0.50% per annum, and the Class B Notes
shall bear interest at a per annum rate equal to the then applicable LIBOR plus
1.60% per annum.

 

The Company hereby agrees with you, as the Initial Purchaser, as follows:

 

Section 2.              Purchase of Certain Offered Notes.

 

Subject to the terms and conditions and in reliance upon the representations and
warranties set forth herein, the Trust, agrees to sell all of the Class A Notes
and $25,500,000 of the Class B Notes (collectively, the “Purchased Notes”) to
the Initial Purchaser, and the Initial Purchaser agrees to purchase all of the
Purchased Notes from the Trust, for the purchase price of $128,750,250.  It is
understood and agreed that the Initial Purchaser is not acquiring, and has no
obligation to acquire, the Class C Note and the Certificate.  The understanding
of the parties with respect to the purchase of the remaining portion of the
Class B Notes is set forth in a separate letter of even date.

 

2

--------------------------------------------------------------------------------


 

In addition, whether or not the transaction contemplated hereby shall be
consummated, the Company agrees to pay all other costs and expenses incident to
the performance by the Company of its obligations hereunder and under the
documents to be executed and delivered in connection with the offering,
issuance, sale and delivery of the Offered Notes (the “Documents”), including,
without limitation or duplication, (i) the fees and disbursements of counsel to
the Company; (ii) the fees and expenses of any trustees or custodian due to such
trustees’ or custodian’s initial expenses incurred in connection with the
issuance of the Offered Notes and its counsel; (iii) the fees and expenses of
any bank establishing and maintaining accounts on behalf of the holders of the
Offered  Notes or in connection with the transaction; (iv) the fees and expenses
of the accountants for the Company, including the fees for the “comfort letters”
or “agreed–upon procedures letters” required by the Initial Purchaser, any
rating agency or any purchaser in connection with the offering, sale, issuance
and delivery of the Offered Notes; (v) all expenses incurred in connection with
the preparation and distribution of one or more preliminary and the final
Memorandum and other disclosure materials prepared and distributed and all
expenses incurred in connection with the preparation and distribution of the
Transaction Documents; (vi) the fees charged by any securities rating agency for
rating the Offered Notes; (vii) the fees for any securities identification
service for any CUSIP or similar identification number required by the
purchasers or requested by the Initial Purchaser; (viii) the fees and
disbursements of counsel to the Initial Purchaser; (ix) all expenses in
connection with the qualification of the Offered Notes for offering and sale
under state securities laws, including the reasonable fees and disbursements of
counsel and, if requested by the Initial Purchaser, the cost of the preparation
and reproduction of any “blue sky” or legal investment memoranda; (x) any
federal, state or local taxes, registration or filing fees (including Uniform
Commercial Code financing statements) or other similar payments to any federal,
state or local governmental authority in connection with the offering, sale,
issuance and delivery of the Offered  Notes; and (xi) the reasonable fees and
expenses of any special counsel or other experts required to be retained to
provide advice, opinions or assistance in connection with the offering,
issuance, sale and delivery of the Offered Notes.

 

Section 3.              Delivery.

 

Delivery of the Purchased Notes shall be made in the form of one or more global
certificates delivered to The Depository Trust Company, except that any
Purchased Note to be sold by the Initial Purchaser to an institutional
Accredited Investor that is not a QIB (as such terms are defined herein) shall
be delivered in fully registered, certificated form in the minimum denominations
set forth in the Memorandum at the offices of Mayer, Brown, Rowe & Maw,
Charlotte, North Carolina at 10:00 a.m. Charlotte, North Carolina time, on
August 8, 2002, or such other place, time or date as may be mutually agreed upon
by the Initial Purchaser and the Company (the “Closing Date”) against payment by
the Initial Purchaser of the purchase price thereof to or upon the order of the
Company (on behalf of the Trust) by wire transfer payable in same–day funds to
the account specified by the Company.  Subject to the foregoing, the Purchased
Notes will be registered in such names and such denominations as the Initial
Purchaser shall specify in writing to the Company and the Indenture Trustee
reasonably prior to the Closing Date.

 

3

--------------------------------------------------------------------------------


 

Section 4.              Representations and Warranties of the Company.

 

The Company represents and warrants to the Initial Purchaser, as of the Closing
Date, that:

 

(i)            The Memorandum does not and will not, and any amendments thereof
or supplement thereof and any additional information and documents concerning
the Offered Notes delivered by or on behalf of the Company to prospective
purchasers of the Offered Notes (collectively, such information and documents,
the “Additional Offering Documents”), each as of their respective dates, each as
of its issue date or date on which such statement was made and as of the Closing
Date, include an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements, in light of the circumstances
under which they were made, not misleading; provided, that, the Company makes no
representation or warranty as to the information contained in or omitted from
the Memorandum, or any amendment or supplement thereto, in reliance upon and in
conformity with information furnished in writing to the Company by or on behalf
of the Initial Purchaser specifically for inclusion therein.

 

(ii)           The Company is a Delaware corporation, duly organized and validly
existing under the laws of the state of Delaware, has all power and authority
necessary to own or hold its properties and conduct its business in which it is
engaged as described in the Memorandum and has all licenses necessary to carry
on its business as it is now being conducted and is licensed and qualified in
each jurisdiction in which the conduct of its business (including without
limitation the originating and acquiring of Business Loans and performing its
obligations hereunder and under the Transaction Documents) requires such
licensing or qualification.

 

(iii)          This Agreement has been duly authorized, executed and delivered
by the Company, and, assuming due authorization, execution and delivery thereof
by the other parties hereto, constitutes a valid and legally binding obligation
of the Company enforceable against the Company in accordance with its terms,
subject to the effect of bankruptcy, insolvency, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally or the
application of equitable principles in any proceeding, whether at law or in
equity.

 

(iv)          The Transfer Agreement and the Transfer and Servicing Agreement
have been duly authorized, executed and delivered by the Company and, assuming
due authorization, execution and delivery thereof by the other parties thereto,
constitute valid and binding agreements of the Company, enforceable against the
Company in accordance with their respective terms, subject to the effect of
bankruptcy, insolvency, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally or the application of
equitable principles in any proceeding, whether at law or in equity.

 

(v)           When executed, authenticated and delivered in accordance with the
Indenture and paid for by the purchasers thereof, the Offered Notes will have
been duly

 

4

--------------------------------------------------------------------------------


 

executed, authenticated, issued and delivered and will be entitled to the
benefits of the Indenture.

 

(vi)          Other than as set forth in or contemplated by the Memorandum,
there are no legal or governmental proceedings pending to which the Company is a
party or of which any property or assets of the Company are the subject of
which, if determined adversely to the Company, would individually or in the
aggregate have a material adverse effect on the financial position, business or
results of operations of the Company and its subsidiaries taken as a whole or on
the performance by the Company of its obligations hereunder or under the
Transaction Documents (a “Material Adverse Effect”); and, to the best knowledge
of the Company, no such proceedings are threatened or contemplated by
governmental authorities or threatened by others.

 

(vii)         The execution, delivery and performance of this Agreement and the
other Transaction Documents to which it is a party by the Company and the
consummation by the Company of the transactions contemplated herein and therein
and in all documents relating to the Notes will not result in any material
breach or violation of, or constitute a material default under, any agreement or
instrument to which the Company is a party or to which any of its properties or
assets are subject, except for such of the foregoing as to which relevant
waivers or amendments have been obtained and are in full force and effect, nor
will any such action result in a violation of the Certificate of Incorporation
or By–Laws of the Company or any law or any order, decree, rule or regulation of
any court or governmental agency having jurisdiction over the Company or its
properties and no consent, authorization or order of, or filing or registration
with, any court or governmental agency is required for the issuance and sale of
the Notes or the execution, delivery and performance by the Company of this
Agreement or the other Transaction Documents to which it is a party, except such
consents, approvals, authorizations, registrations or qualifications as have
been obtained or as may be required under state securities or blue sky laws in
connection with the sale and delivery of the Offered Notes in the manner
contemplated herein.

 

(viii)        The Trust is not required to register as an “investment company”
under the Investment Company Act of 1940, as amended.

 

(ix)           Assuming the Initial Purchaser’s representations are true and
accurate, it is not necessary in connection with the offer, sale and delivery of
the Offered Notes in the manner contemplated by this Agreement and the
Memorandum to register the Offered Notes under the Securities Act.

 

(x)            The Offered Notes satisfy the requirements set forth in Rule
144A(d)(3) under the Securities Act.

 

(xi)           At the time of execution and delivery of the Transfer and
Servicing Agreement and after giving effect to any releases pursuant to the CP
Transaction, the Trust Depositor owned the Business Loans free and clear of all
liens, encumbrances, adverse claims or security interests (“Liens”) except for
Permitted Liens, and the Trust Depositor had the power and authority to transfer
the Business Loans to the Trust.

 

5

--------------------------------------------------------------------------------


 

(xii)          Upon the execution and delivery of the Transaction Documents,
payment by the Initial Purchaser and the Trust Depositor for the Offered Notes
and delivery to the Initial Purchaser and the Trust Depositor of the Offered
Notes, the Trust will own the Business Loans and the Initial Purchaser and the
Trust Depositor will acquire title to the Offered Notes, in each case free of
Liens except such Liens as may be created or granted by the Initial Purchaser
and the Trust Depositor and those listed in the Transaction Documents.

 

(xiii)         No consent, authorization or order of, or filing or registration
with, any court or governmental agency is required for the issuance and sale of
the Offered Notes or the execution, delivery and performance by the Company of
this Agreement or the other Transaction Documents to which it is a party, except
such consents, approvals, authorizations, registrations or qualifications as
have been obtained or as may be required under state securities or blue sky laws
in connection with the sale and delivery of the Offered Notes in the manner
contemplated herein.

 

(xiv)        The Business Loans, individually and in the aggregate, have the
characteristics described in the Memorandum.

 

(xv)         Each of the representations and warranties of the Company and the
Trust Depositor set forth in the Transaction Documents is true and correct in
all material respects.

 

(xvi)        Any taxes, fees and other governmental charges in connection with
the execution, delivery and issuance of this Agreement and the other Transaction
Documents and the Notes have been or will be paid by the Company prior to the
Closing Date.

 

(xvii)       No adverse selection procedures were used in selecting the Business
Loans from among the loans that meet the representations and warranties of the
Company contained in the Transfer Agreement and that are included in the
portfolio of the Company.

 

(xviii)      Neither the Company nor any affiliate thereof nor anyone acting on
their behalf has, directly or indirectly (except to or through the Initial
Purchaser), sold or offered, or attempted to offer or sell, or solicited any
offers to buy, or otherwise approached or negotiated in respect of, any of the
Offered Notes and neither the Company nor any of its affiliates will do any of
the foregoing.  As used herein, the terms “offer” and “sale” have the meanings
specified in Section 2(3) of the Securities Act.

 

(xix)         Neither the Company nor any affiliate (as defined in Rule 501(b)
of Regulation D under the Securities Act (“Regulation D”)) of the Company has
directly, or through any agent (other than the Initial Purchaser, as to which
the Company makes no representation or warranty), sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any security (as
defined in the Securities Act) which is or will be integrated with the sale of
the Offered Notes in a manner that would require the registration under the
Securities Act of the offerings contemplated by the Memorandum

 

6

--------------------------------------------------------------------------------


 

or engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offerings of the Offered
Notes.

 

(xx)          With respect to any Offered Notes subject to the provisions of
Regulation S of the Securities Act, the Company has not offered or sold such
Offered Notes during the Restricted Period to a person (other than the Initial
Purchaser) who is within the United States or its possessions or to a United
States person.  For this purpose, the terms “Restricted Period”, “United States
or its possessions” and “United States person” are defined as such terms are
defined for purposes of Treas. Reg. § 1.163–5(c)(2)(i)(D).

 

(xxi)         It is not necessary in connection with the offer, sale and
delivery of the Offered Notes in the manner contemplated by the Agreement and
the Memorandum to qualify the Indenture under the Trust Indenture Act of 1939,
as amended.

 

Section 5.              Sale of Purchased Notes to the Initial Purchaser.

 

The sale of the Purchased Notes to the Initial Purchaser will be made without
registration of the Purchased Notes under the Securities Act, in reliance upon
the exemption therefrom provided by Section 4(2) of the Securities Act.

 

(a)           The Company and the Initial Purchaser each agree that the Offered
Notes will be offered and sold only in transactions exempt from registration
under the Securities Act.  The Company and the Initial Purchaser will each
reasonably believe at the time of any sale of the Offered Notes by the Company
through the Initial Purchaser, as initial purchaser, (i) that either (A) each
purchaser of the Offered Notes is an institutional investor that is (1) a
“qualified institutional buyer” within the meaning of Rule 144A under the
Securities Act (each, a “QIB”) in transactions meeting the requirements of Rule
144A, or (2) an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) of Regulation D (each, an “Institutional Accredited
Investor”), who, in the case of an investor described in this clause (i)(A)(2),
purchases for its own account or for any discretionary account for which it is
acquiring the Offered Notes and provides the Initial Purchaser with a written
certification in substantially the form attached as an exhibit to the Indenture,
or (B) each purchaser is acquiring the Offered Notes in an offshore transaction
meeting the requirements of Regulation S under the Securities Act, and (ii) that
the offering of the Offered Notes will be made in a manner it reasonably
believes will enable the offer and sale of the Offered Notes to be exempt from
registration under state securities or Blue Sky laws; and each such party
understands that no action has been taken to permit a public offering in any
jurisdiction where action would be required for such purpose.  The Company and
the Initial Purchaser each further agree not to (i) engage in any activity that
would constitute a public offering of the Offered Notes within the meaning of
Section 4(2) of the Securities Act or (ii) offer or sell the Offered Notes by
any form of general solicitation or general advertising (as those terms are used
in Regulation D), including the methods described in Rule 502(c) of Regulation
D, in connection with any offer or sale of the Offered Notes.

 

(b)           The Initial Purchaser hereby represents and warrants to and agrees
with the Company, that (i) the Initial Purchaser is an institutional “accredited
investor” within the meaning of Rule 501 under the Securities Act, (ii) the
Initial Purchaser will offer the Offered Notes only (A) to persons who the
Initial Purchaser reasonably believes are QIBs in transactions

 

7

--------------------------------------------------------------------------------


 

meeting the requirements of Rule 144A, (B) to institutional investors who the
Initial Purchaser reasonably believes are Institutional Accredited Investors or
(C) in offshore transactions in reliance on Regulation S under the Securities
Act.  The Initial Purchaser further agrees that it will (i) deliver to each
purchaser of the Offered Notes, at or prior to the confirmation of sale, a copy
of the Memorandum, as then amended or supplemented, which Memorandum will
include a Notice to Investors in the form attached hereto as Exhibit I, and (ii)
prior to any sale of the Offered Notes to an Institutional Accredited Investor
that the Initial Purchaser does not reasonably believe is a QIB, it will receive
from such Institutional Accredited Investor a written certification in
substantially the form attached as an exhibit to the Indenture.

 

(c)           The Initial Purchaser hereby represents to the Company that it is
a QIB.

 

(d)           The Initial Purchaser is duly authorized and possesses the
requisite corporate power to enter into this Agreement.

 

(e)           There is no action, suit or proceeding pending against or, to the
knowledge of the Initial Purchaser, threatened against or affecting, the Initial
Purchaser before any court or arbitrator or any government body, agency, or
official which could materially adversely affect the ability of the Initial
Purchaser to perform its obligations under this Agreement.

 

(f)            The Initial Purchaser represents and agrees that all offers and
sales of the Offered Notes to non–United States persons, prior to the expiration
of the Restricted Period, will be offered and sold only in accordance with the
provisions of Rule 903 of Regulation S (except to the extent of any beneficial
owners thereof who acquired an interest therein pursuant to another exemption
from registration under the Securities Act and who will take delivery of a
beneficial ownership interest in a Global Note, as contemplated in the
Indenture) and only upon the receipt of the certification of beneficial
ownership of the securities by a non–United States person in the form provided
in the Indenture.  For this purpose, the terms “Restricted Period” and “United
States person” are defined as such terms are defined for purposes of Treas. Reg.
§ 1.163–5(c)(2)(i)(D).

 

(g)           The Initial Purchaser (i) has not offered or sold and, until six
(6) months after the Closing Date, will not offer or sell any Offered Notes to
persons in the United Kingdom except to persons whose ordinary activities
involve them in acquiring, holding, managing or disposing of investments (as
principal or agent) for the purposes of their businesses or otherwise in
circumstances which have not resulted and will not result in an offer to the
public in the United Kingdom within the meaning of the Public Offers of
Securities Regulations 1995, as amended; (ii) has complied, and will comply,
with all applicable provisions of the Financial Services and Markets Act 2000
and the Public Offers of Securities Regulations 1995, as amended, with respect
to anything done by the Initial Purchaser in relation to the Offered Notes in,
from or otherwise involving the United Kingdom; (iii) only issued or passed on,
and will only issue or pass on, in the United Kingdom any document received by
the Initial Purchaser in connection with the proposed issue of the Offered Notes
to a person who is of a kind described in Article 11(3) of the Financial and
Market Services Act 2000 (Investment Advertisements) (Exemptions), as amended,
or a person to whom the document may otherwise lawfully be issued or passed on.

 

8

--------------------------------------------------------------------------------


 

(h)           The Initial Purchaser represents and agrees that no offer has or
will be made to the public in the Cayman Islands to subscribe for the Offered
Notes, whether directly or indirectly.

 

Section 6.              Certain Agreements of the Company.

 

The Company covenants and agrees with the Initial Purchaser as follows:

 

(a)           If, at any time prior to the earlier of (i) completion of the sale
of the Offered Notes by the Initial Purchaser, or (ii) the 90th day following
the Closing Date, any event involving the Company shall occur as a result of
which the Memorandum (as then amended or supplemented) would include an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, the Company promptly will notify the Initial Purchaser and
prepare and furnish to the Initial Purchaser an amendment or supplement to the
Memorandum that will correct such statement or omission.  The Company will not
at any time amend or supplement the Memorandum (i) prior to having furnished the
Initial Purchaser with a copy of the proposed form of the amendment or
supplement and giving the Initial Purchaser a reasonable opportunity to review
the same or (ii) in a manner to which the Initial Purchaser or its counsel shall
reasonably object.

 

(b)           During the period referred to in subsection 6(a), the Company will
furnish to the Initial Purchaser, without charge, copies of the Memorandum
(including all exhibits and documents incorporated by reference therein), the
Transaction Documents, and all amendments or supplements to such documents, in
each case as soon as reasonably available and in such quantities as the Initial
Purchaser may reasonably request.

 

(c)           At all times during the course of the private placement
contemplated hereby and prior to the Closing Date, (i) the Company will make
available to each offeree the Additional Offering Documents and information
concerning any other relevant matters, as they or any of their affiliates
possess or can acquire without unreasonable effort or expense, as determined in
good faith by them, (ii) the Company will provide each offeree the opportunity
to ask questions of, and receive answers from, it concerning the terms and
conditions of the offering and to obtain any additional information, to the
extent they or any of their affiliates possess such information or can acquire
it without unreasonable effort or expense (as determined in good faith by them),
necessary to verify the accuracy of the information furnished to the offeree,
(iii) the Company will furnish the Initial Purchaser with copies of the
Memorandum in such quantities as the Initial Purchaser may from time to time
reasonably request, (iv) the Company will not publish or disseminate any
material in connection with the offering of the Offered Notes except as
contemplated herein or as consented to by the Initial Purchaser, (v) the Company
will advise the Initial Purchaser promptly of the receipt by the Company of any
communication from the SEC or any state securities authority concerning the
offering or sale of the Offered Notes, (vi) the Company will advise the Initial
Purchaser promptly upon its receipt of notice of the commencement of any lawsuit
or proceeding to which the Company is a party relating to the offering or sale
of the Offered Notes, and (vii) the Company will advise the Initial Purchaser
upon its receipt of notice of the suspension of the qualification of the Offered
Notes for offering or sale in any jurisdiction, or the initiation or threat of
any procedure for any such purpose.

 

9

--------------------------------------------------------------------------------


 

(d)           The Company will furnish, upon the written request of any
Noteholder or of any owner of a beneficial interest therein, such information as
is specified in paragraph (d)(4) of Rule 144A under the Securities Act (i) to
such Noteholder or beneficial owner, (ii) to a prospective purchaser of such
Note or interest therein who is a Qualified Institutional Buyer designated by
such Noteholder or beneficial owner, or (iii) to the Indenture Trustee for
deliver to such Noteholder, beneficial owner or prospective purchaser, in order
to permit compliance by such Noteholder or beneficial owner with Rule 144A in
connection with the resale of such Note or beneficial interest therein by such
holder or beneficial owner in reliance on Rule 144A unless, at the time of such
request, the Issuer is subject to the reporting requirements of Section 13 or
15(d) of the Securities Exchange Act of 1934 or is exempt from such reporting
requirements pursuant to and in compliance with Rule 12g3-2(b).

 

(e)           Prior to the date of distribution of the Memorandum, the Company
will provide the Initial Purchaser with a “comfort” or “agreed upon procedures”
letter from Ernst & Young verifying the accuracy of such financial and
statistical data contained in the Memorandum as the Initial Purchaser shall deem
advisable.

 

(f)            Except as otherwise provided in the Indenture, each Offered Note
will contain a legend to the effect set forth in the form of Notice to Investors
attached as Exhibit I hereto.

 

Section 7.              Conditions of the Initial Purchaser’s Obligations.

 

The obligations of the Initial Purchaser to purchase the Purchased Notes on the
Closing Date will be subject to the accuracy of the representations and
warranties of the Company herein, to the performance by the Company of its
obligations hereunder and to the following additional conditions precedent:

 

(a)           The Offered Notes shall have been duly authorized, executed,
authenticated, delivered and issued, the Transaction Documents shall have been
duly authorized, executed and delivered by the respective parties thereto and
shall be in full force and effect, and the Business Loans and related Loan Files
shall have been delivered to the Indenture Trustee pursuant to the Transfer and
Servicing Agreement.

 

(b)           The Initial Purchaser shall receive a certificate, dated the
Closing Date, of the President, Chief Executive Officer, Chief Financial Officer
or any Executive or  Senior Vice President of the Company to the effect that
such officer has carefully examined this Agreement, the Memorandum and the
Transaction Documents and that, to the best of such officer’s knowledge
(i) since the date information is given in the Memorandum, there has not been
any material adverse change in the condition, financial or otherwise, or in the
earnings, results of operations, business affairs or business prospects of the
Company, whether or not arising in the ordinary course of business, or the
ability of the Company to perform its obligations hereunder or under the
Transaction Documents or in the characteristics of the Business Loans except as
contemplated by the Memorandum or as described in such certificates, (ii) the
representations and warranties of the Company set forth herein are true and
correct as of the Closing Date, (iii) the Company has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder and under the Transaction Documents, at or prior to the Closing Date,
(iv) the representations and warranties of the Company and the Trust Depositor
in the

 

10

--------------------------------------------------------------------------------


 

Transaction Documents are true and correct, as of the Closing Date, as though
such representations and warranties had been made on and as of such date, and
(v) nothing has come to the attention of such officer that would lead such
officer to believe that the Memorandum, and any amendment thereof or supplement
thereto, as of its date and as of the Closing Date, or any Additional Offering
Document contains an untrue statement of a material fact or omits to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(c)           The Class A Notes shall have been rated no less than “Aaa” by
Moody’s Investors Services, Inc. (“Moody’s”), “AAA” by Standard & Poor’s Ratings
Services, a division of The McGraw–Hill Companies, Inc. (“S&P”), and “AAA” by
Fitch, Inc. (“Fitch”) and the Class B Notes shall have been rated no less than
“A2” by Moody’s, “A” by S&P, and “A+” by Fitch, such ratings shall not have been
rescinded, and no public announcement shall have been made by the respective
rating agencies that the rating of the Offered Notes have been placed under
review.

 

(d)           On the date of the Memorandum, Ernst & Young shall have furnished
to the Initial Purchaser an “agreed upon procedures” letter, dated the date of
delivery thereof, in form and substance satisfactory to the Initial Purchaser,
with respect to certain financial and statistical information contained in the
Memorandum.

 

(e)           Initial Purchaser shall have received an opinion, dated the
Closing Date, of Victoria E. Gregory, in—house counsel to the Indenture Trustee,
substantially in the form attached hereto as Exhibit A.

 

(f)            Initial Purchaser shall have received an opinion of Arnold &
Porter, counsel to the Company, (i) with respect to certain corporate matters
substantially in the form attached hereto as Exhibit B and (ii) with respect to
there being no consents required to transfer the business Loans substantially in
the form attached hereto as Exhibit C.

 

(g)           The Initial Purchaser shall have received opinions of Winston &
Strawn, counsel to the Company, the Trust Depositor and the Trust, (i) with
respect to certain corporate, federal tax, securities law and investment company
matters, substantially in the forms attached hereto as Exhibit D and (ii) with
respect to certain “true sale,” “non–consolidation” issues and “perfection
issues” substantially in the forms attached hereto as Exhibit E.

 

(h)           The Initial Purchaser shall have received opinions of Richards,
Layton & Finger, counsel to the Owner Trustee and the Trust, (i) substantially
in the forms attached hereto as Exhibit F, (ii) with respect to certain “trust
issues” substantially in the form attached hereto as Exhibit G and (iii) with
respect to certain “perfection issues” substantially in the forms attached
hereto as Exhibit H.

 

(i)            The Initial Purchaser shall have received from the Indenture
Trustee a certificate signed by one or more duly authorized officers of the
Indenture Trustee, dated the Closing Date, in customary form.

 

(j)            The Initial Purchaser shall have received from the Owner Trustee,
a certificate signed by one or more duly authorized officers of the Owner
Trustee, dated the Closing Date, in customary form.

 

11

--------------------------------------------------------------------------------


 

(k)           The Company shall have furnished to the Initial Purchaser and its
counsel such further information, certificates and documents as the Initial
Purchaser and its counsel may reasonably have requested, and all proceedings in
connection with the transactions contemplated by this Agreement and all
documents incident hereto shall be in all material respects reasonably
satisfactory in form and substance to the Initial Purchaser and its counsel.

 

(l)            All documents incident hereto and to the Transaction Documents
shall be reasonably satisfactory in form and substance to the Initial Purchaser
and its counsel, and the Initial Purchaser and its counsel shall have received
such information, certificates and documents as they may reasonably request.

 

If any of the conditions specified in this Section 7 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above shall not be in all
material respects reasonably satisfactory in form and substance to the Initial
Purchaser, this Agreement and all of the Initial Purchaser’s obligations
hereunder may be canceled by the Initial Purchaser at or prior to delivery of
and payment for the Purchased Notes.  Notice of such cancellation shall be given
to the Company in writing, or by telephone or telecopy confirmed in writing.

 

Section 8.              Indemnification and Contribution.

 

(a)           The Company shall indemnify and hold harmless the Initial
Purchaser and each person, if any, who controls the Initial Purchaser within the
meaning of either the Securities Act or the Exchange Act from and against any
loss, claim, damage or liability, joint or several, and any action in respect
thereof, to which the Initial Purchaser or such controlling person may become
subject, under the Securities Act or Exchange Act or otherwise, insofar as such
loss, claim, damage, liability or action arises out of, or is based upon, any
untrue statement or alleged untrue statement of a material fact contained in the
Memorandum, any Additional Offering Document or arises out of, or is based upon,
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and shall reimburse
the Initial Purchaser and such controlling person for any legal and other
expenses reasonably incurred by the Initial Purchaser or such controlling person
in investigating or defending or preparing to defend against any such loss,
claim, damage, liability or action; provided, however, that the Company shall
not be liable in any such case to the extent that any such loss, claim, damage,
liability or action arises out of, or is based upon, any untrue statement or
alleged untrue statement or omission or alleged omission made in the Memorandum
or any Additional Offering Document in reliance upon and in conformity with
written information furnished to the Company by the Initial Purchaser or on
behalf of the Initial Purchaser specifically for inclusion therein, provided,
further, that, the foregoing indemnity shall not inure to the benefit of the
Initial Purchaser (or any person that controls the Initial Purchaser) from whom
the person asserting any such loss, claim, damage or liability purchased the
Offered Notes which are the subject thereof if such person did not receive a
copy of the Memorandum and any Additional Offering Document (including any
amendments or supplements) at or prior to the confirmation of the sale of the
Offered Notes and the untrue statement or omission of a material fact was
corrected by any amendments or supplements thereto.  The foregoing indemnity is
in addition to any liability that the Company may otherwise have to the Initial
Purchaser or any person or

 

12

--------------------------------------------------------------------------------


 

entity controlling the Initial Purchaser.  The Company acknowledges that the
statements set forth in the Memorandum under the caption “Plan of Distribution”
constitute the only written information furnished to the Company by the Initial
Purchaser or on behalf of the Initial Purchaser specifically for inclusion in
the Memorandum or any Additional Offering Document.

 

(b)           The Initial Purchaser shall indemnify and hold harmless the
Company, any person who controls the Company within the meaning of either the
Securities Act or the Exchange Act and their respective officers, directors,
employees and agent from and against any loss, claim, damage or liability, joint
or several, and any action in respect thereof, to which the Company or any such
controlling person may become subject, under the Act or otherwise, insofar as
such loss, claim, damage, liability or action arises out of, or is based upon,
any untrue statement or alleged untrue statement of a material fact contained in
the Memorandum or any Additional Offering Document or arises out of, or is based
upon, the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
but in each case only to the extent that the untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by the Initial
Purchaser or on behalf of the Initial Purchaser specifically for inclusion
therein, and shall reimburse the Company for any legal and other expenses
reasonably incurred by the Company, any such controlling person investigating or
defending or preparing to defend against any such loss, claim, damage, liability
or action.  The Company acknowledges that the statements set forth under the
caption “Plan of Distribution” in the Memorandum constitute the only written
information furnished to the Company by the Initial Purchaser or on behalf of
the Initial Purchaser specifically for inclusion in the Memorandum.  The
foregoing indemnity agreement is in addition to any liability that the Initial
Purchaser may otherwise have to the Company or any of its controlling persons.

 

(c)           Promptly after receipt by an indemnified party under this Section
8 of notice of any claim or the commencement of any action, the indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under this Section 8, notify the indemnifying party in
writing of the claim or commencement of that action; provided, that, the failure
to notify the indemnifying party shall not relieve it from any liability that it
may have to an indemnified party otherwise than under this Section 8, except to
the extent that the indemnifying party has been materially prejudiced thereby. 
If any such claim or action shall be brought against an indemnified party, and
it shall notify the indemnifying party thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it wishes, jointly with
any other similarly notified indemnifying party, to assume the defense thereof
with counsel reasonably satisfactory to the indemnified party.  After notice
from the indemnifying party to the indemnified party of its election to assume
the defense of such claim or action, the indemnifying party shall not be liable
to the indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof; provided, that, the Initial Purchaser shall have the right to employ
counsel to represent the Initial Purchaser and the controlling persons who may
be subject to liability arising out of any claim or action in respect of which
indemnity may be sought by the Initial Purchaser against the Company under this
Section 8, if (i) in the reasonable judgment of the Initial Purchaser, there may
be legal defenses available to the Initial Purchaser, and those controlling
persons, different from or in addition to those available to the Company, or
there is a conflict of interest between the Initial Purchaser and the
controlling persons, on one hand, and the Company, on the other, or (ii) the

 

13

--------------------------------------------------------------------------------


 

Company shall fail to select counsel reasonably satisfactory to the indemnified
party or parties, and in such event the fees and expenses of such separate
counsel shall be paid by the Company.  In no event shall the Company be liable
for the fees and expenses of more than one separate firm of attorneys for the
Initial Purchaser and the controlling persons in connection with any other
action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances.

 

(d)           If the indemnification provided for in Section 8 shall for any
reason be unavailable to an indemnified party under subsection 8(a) or 8(b)
hereof in respect of any loss, claim, damage or liability, or any action in
respect thereof, referred to therein, then each indemnifying party shall, in
lieu of indemnifying such indemnified party, contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability, or action in respect thereof, (i) in such proportion as shall be
appropriate to reflect the relative benefits received by the Company on the one
hand and the Initial Purchaser on the other from the offering of the Offered
Notes or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company on the one hand and the Initial Purchaser on the other with respect
to the statements or omissions that resulted in such loss, claim, damage or
liability, or action in respect thereof, as well as any other relevant equitable
considerations.  The relative benefits received by the Company on the one hand
and the Initial Purchaser on the other with respect to such offering shall be
deemed to be in the same proportion as the total net proceeds from the offering
of the Offered Notes (before deducting expenses) received by the Company bear to
the total fees and/or discounts actually received by the Initial Purchaser with
respect to such offering pursuant to Section 2 of this Agreement.  The relative
fault shall be determined by reference to whether the untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by the Company or the Initial Purchaser,
the intent of the parties and their relative knowledge, access to information
and opportunity to correct or prevent such statement or omission.  The Company
and the Initial Purchaser agree that it would not be just and equitable if
contributions pursuant to this subsection 8(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein.  The amount paid or payable by
an indemnified party as a result of the loss, claim, damage or liability, or
action in respect thereof, referred to above in this subsection 8(d) shall be
deemed to include, for purposes of this subsection 8(d), any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.  Notwithstanding the
provisions of this subsection 8(d), the Initial Purchaser shall not be required
to contribute any amount in excess of the aggregate fee and/or discount actually
paid to the Initial Purchaser pursuant to Section 2 of this Agreement.  No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

 

(e)           The indemnity agreements contained in this Section 8 shall survive
the delivery of the Purchased Notes, and the provisions of this Section 8 shall
remain in full force and effect, regardless of any termination or cancellation
of this Agreement or any investigation made by or on behalf of any indemnified
party.

 

14

--------------------------------------------------------------------------------


 

Section 9.              Termination.

 

This Agreement shall be subject to termination in the absolute discretion of the
Initial Purchaser, by notice given to the Company prior to delivery of and
payment for the Purchased Notes, if prior to such time (i) trading in securities
generally in the New York Stock Exchange shall have been suspended or materially
limited or any setting of minimum prices for trading on such exchange has
occurred, (ii) there has been, since the respective dates as of which
information is given in the Memorandum, any material adverse change in the
condition, financial or otherwise, or in the properties (including, without
limitation, the Business Loans) or the earnings, business affairs or business
prospects of the Company considered as one enterprise, whether or not arising in
the ordinary course of business; (iii) a general moratorium on commercial
banking activities in New York shall have been declared by either federal or New
York State authorities, or (iv) there shall have occurred any material outbreak
or escalation of hostilities or other calamity or crises the effect of which on
the financial markets of the United States is such as to make it, in the
reasonable judgment of the Initial Purchaser, impracticable or inadvisable to
market the Purchased Notes on the terms and in the manner contemplated by the
Memorandum as amended or supplemented.

 

Section 10.            Severability Clause.

 

Any part, provision, representation, or warranty of this Agreement which is
prohibited or is held to be void or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.

 

Section 11.            Notices.

 

All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
overnight mail, certified mail or registered mail, postage prepaid and effective
only upon receipt and if sent to the Initial Purchaser, will be delivered to
Wachovia Securities, Inc., One Wachovia Center, 301 South College Street,
Charlotte, North Carolina 28288, Attention: General Counsel (with a copy to the
Asset Finance Group); or if sent to the Company, the Trust Depositor or the
Trust will be delivered to American Capital Strategies, Ltd., 2 Bethesda Metro
Center, 14th Floor, Bethesda, Maryland 20814, Attention:  John Erickson.

 

Section 12.            Representations and Indemnities to Survive.

 

The respective agreements, representations, warranties, indemnities and other
statements of the Company and its officers, and of the Initial Purchaser set
forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of the Initial
Purchaser, the Company or any of the controlling persons referred to in Section
8 of this Agreement, and will survive delivery of and payment for the Purchased
Notes.

 

Section 13.            Successors.

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective successors and the officers, directors and
controlling persons referred to in

 

15

--------------------------------------------------------------------------------


 

Section 8 of this Agreement and their respective successors and assigns, and,
except as specifically set forth herein, no other person will have any right or
obligation hereunder.

 

Section 14.            Applicable Law.

 

THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICT OF LAW PROVISIONS.

 

Section 15.            Counterparts, Etc.

 

This Agreement supersedes all prior or contemporaneous agreements and
understandings relating to the subject matter hereof.  Neither this Agreement
nor any term hereof may be changed, waived, discharged or terminated except by a
writing signed by the party against whom enforcement of such change, waiver,
discharge or termination is sought.  This Agreement may be signed in any number
of counterparts each of which shall be deemed an original, which taken together
shall constitute one and the same instrument.

 

Section 16.            Limitation of Liability.

 

Notwithstanding any other provision herein or elsewhere, this Agreement has been
executed and delivered on behalf of the Trust by Wachovia Trust Company,
National Association, not in its individual capacity, but solely in its capacity
as Owner Trustee of the Trust, in no event shall Wachovia Trust Company,
National Association, or the Owner Trustee have any liability in respect of the
representations, warranties, or obligations of the Trust hereunder or under any
other document, as to all of which recourse shall be had solely to the assets of
the Trust, and for all purposes of this Agreement and each other document, the
Owner Trustee and Wachovia Trust Company, National Association, shall be
entitled to the benefits of the Trust Agreement.

 

Section 17.            No Petition.

 

The Initial Purchaser covenants and agrees that, prior to the date that is one
(1) year and one (1) day after the payment in full of each Class of Notes rated
by any Rating Agency, it will not institute against the Issuer or join any other
Person in instituting against the Issuer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceedings
under the laws of the United States or any state of the United States.  This
Section 17 will survive the termination of this Agreement.

 

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

16

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the undersigned a counterpart hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the
Company, the Trust Depositor, the Trust and the Initial Purchaser.

 

 

Very truly yours,

 

 

 

AMERICAN CAPITAL STRATEGIES, LTD.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ACAS BUSINESS LOAN LLC, 2002–2

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ACAS BUSINESS LOAN TRUST 2002–2

 

 

 

By:

WACHOVIA TRUST COMPANY,
NATIONAL ASSOCIATION, not in its
individual capacity but solely as Owner
Trustee on behalf of the Trust

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S-1

--------------------------------------------------------------------------------


 

The foregoing Agreement is hereby confirmed
and accepted as of the date first above written.

 

WACHOVIA SECURITIES, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF OPINION OF VICTORIA E. GREGORY

COUNSEL TO THE INDENTURE TRUSTEE

 

--------------------------------------------------------------------------------


 

EXHIBIT B & C

 

FORM OF OPINIONS OF ARNOLD & PORTER

COUNSEL TO THE COMPANY

 

--------------------------------------------------------------------------------


 

EXHIBIT D & E

 

FORM OF OPINIONS OF WINSTON & STRAWN

COUNSEL TO THE COMPANY

 

--------------------------------------------------------------------------------


 

EXHIBITS F, G & H

 

FORM OF OPINIONS OF RICHARDS, LAYTON & FINGER

COUNSEL TO THE OWNER TRUSTEE AND THE TRUST

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF NOTICE TO INVESTORS

 

Because of the following restrictions, investors are advised to consult legal
counsel prior to making any offer, resale, pledge or other transfer of the
Offered Notes.

 

Each purchaser of the Offered Notes offered hereby will be deemed to have
represented and/or agreed as follows (terms used in this “Notice to Investors”
section that are defined in Rule 144A under the Securities Act (“Rule 144A”) or
in Regulation D under the Securities Act (“Regulation D”) are used herein as
defined therein):

 

(1)           The purchaser (A) is a “qualified institutional buyer” within the
meaning of Rule 144A or an institutional “Accredited Investor” (within the
meaning of Rule 501(a)(1)–(3) or (7) under the Securities Act), (B) is acquiring
the Offered Notes for its own account or for the account of such a qualified
institutional buyer or an institutional Accredited Investor purchasing for
investment and not for distribution in violation of the Securities Act, (C) if
such person is such a qualified institutional buyer, is aware that the sale of
the Offered Notes to it is being made in reliance on Rule 144A, (D) if such
person is an institutional Accredited Investor, will deliver a certificate in
the form attached to the Indenture prior to receipt of Offered Notes or (E) is
acquiring the Offered Notes in an offshore transaction in accordance with Rule
903 or Rule 904 of Regulation S.

 

(2)           The Offered Notes have not been and will not be registered under
the Securities Act, any state securities or “Blue Sky” law, and may not be
reoffered, resold, pledged or otherwise transferred except (A)(i) to a person
whom the seller reasonably believes is a “qualified institutional buyer” as
defined in Rule 144A of the Securities Act that purchases for its own account or
the account of another qualified institutional buyer to whom notice is given
that the resale, pledge or transfer is being made in reliance on Rule 144A, (ii)
in certificated form to an institutional Accredited Investor pursuant to any
other exemption from the registration requirements of the Securities Act,
subject to (a) the receipt by the Indenture Trustee of a letter in the form
attached to the Indenture and (b) the receipt by the Indenture Trustee of such
other evidence acceptable to the Indenture Trustee that such reoffer, resale,
pledge or transfer is in compliance with the Securities Act and other applicable
laws, (iii) in an offshore transaction in accordance with Rule 903 or Rule 904
of Regulation S, (iv) pursuant to another exemption available under the
Securities Act or (v) pursuant to a valid registration statement and (B) in
accordance with all applicable securities and “Blue Sky” laws of any States of
the United States or any other applicable jurisdictions.

 

--------------------------------------------------------------------------------


 

(3)           The Offered Notes will bear a legend to the following effect,
unless the Originator and the Indenture Trustee determine otherwise in
accordance with applicable law:

 

“THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR BLUE
SKY LAW OF ANY STATE.  THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES THAT
THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED THAT THE
REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, (2) IN CERTIFICATED FORM TO AN INSTITUTIONAL “ACCREDITED INVESTOR” (WITHIN
THE MEANING OF RULE 501(a)(1)–(3) OR (7) UNDER THE SECURITIES ACT) PURCHASING
FOR INVESTMENT AND NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, IN
EACH CASE, SUBJECT TO (A) THE RECEIPT BY THE INDENTURE TRUSTEE OF A LETTER
SUBSTANTIALLY IN THE FORM PROVIDED IN THE INDENTURE AND (B) THE RECEIPT BY THE
INDENTURE TRUSTEE OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE INDENTURE TRUSTEE
THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE
SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND SECURITIES AND BLUE SKY LAWS
OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION, (3) IN
AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 OF REGULATION S,
(4) PURSUANT TO ANOTHER EXEMPTION AVAILABLE UNDER THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, OR (5) PURSUANT TO A VALID
REGISTRATION STATEMENT.  THE PURCHASE OF AN OFFERED NOTE WILL BE DEEMED A
REPRESENTATION BY THE ACQUIRER THAT EITHER:  (I) IT IS NOT, AND IS NOT
PURCHASING SUCH OFFERED NOTE FOR, ON BEHALF OF OR WITH THE ASSETS OF, AN
EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT WHICH IS SUBJECT TO TITLE
I OF ERISA AND/OR SECTION 4975 OF THE CODE, OR (II) PTCE 95–60, PTCE 96–23, PTCE
91–38, PTCE 90–1, PTCE 84–14 OR SOME OTHER PROHIBITED TRANSACTION EXEMPTION IS
APPLICABLE TO THE PURCHASE AND HOLDING OF SUCH OFFERED NOTE BY THE ACQUIRER.”

 

--------------------------------------------------------------------------------


 

(4)           The Offered Notes will initially be represented by beneficial
interests in a single Global Note or certificated Individual Notes as the case
may be.  Before any interest in a Global Note may be offered, sold, pledged or
otherwise transferred to a person who takes delivery other than through a
beneficial interest in that Global Note, the transferor will be required to
provide the Indenture Trustee with a written certification, in the form provided
in the Indenture, as to compliance with the applicable transfer restrictions.

 

(5)           If it is acquiring any Offered Notes as a fiduciary or agent for
one or more investor accounts, it has sole investment discretion with respect to
each such account and that it has full power to make the acknowledgments,
representations and agreements contained herein on behalf of such account.

 

--------------------------------------------------------------------------------